DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled, claims 21-40 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2019; April 24, 2019 and August 4, 2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 36 is objected to because of the following informalities:  the claim is dependent on a cancelled claim.  Appropriate correction is required.  
Claim 38 is objected to because of the following informalities:  the claim is dependent on a cancelled claim.  Appropriate correction is required.  
Claims 39 and 40 are objected to because of the following informalities:  claim.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the third transmission step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102010005789 to Fickel. Machine translation is provided with this action.
Regarding claim 21, the Fickel patent teaches a drive device having a vehicle axle, in particular a rear axle, of a two-track vehicle having electric drive, wherein an electric machine 2, 3 is associated with each vehicle wheel of the 
respect to drive to a first and a second flange shaft 12, 12’ of the vehicle wheels,
and wherein in a first transmission gear, the first and second shifting elements are 
shifted and the electric machine shafts output via the first and second shifting elements
directly to the flange shafts of the vehicle wheels,wherein the vehicle axle has an axle 
differential 4, which outputs on the output side to the flange shafts of the vehicle 
wheels and is connectable on the input side with respect to drive via a third and fourth 
shifting element (the third and fourth shifting elements are interpreted as when the clutches are engaged inward toward the differential as shown in Fig. 2) to the electric 
machine shafts,and in that in a second transmission gear, the third and/or fourth shifting elements are closed and the first and/or second electric machine shafts output via 
the third and/or fourth shifting element and the axle differential to the flange shaft.  See Figs. 1 and 2 and the machine translation provided.
The Fickel patent lacks a specific teaching that the axle is a rear axle or that the vehicle is a two track vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Fickel patent and use it in a two track vehicle and use it as a rear axle, as this is a known type of configuration for an electric, hybrid or all wheel drive vehicle as a matter of design choice.

is transmitted via the first shifting element to the first flange shaft and independently 
therefrom, i.e., decoupled with respect to drive, a second torque flow from the second 
electric machine is transmitted via the second shifting element to the second flange
shaft.  See Fig. 1.
Regarding claim 23, when the first transmission gear is shifted, the third 
and fourth shifting elements are open.  See Fig. 1.
Regarding claim 24, the axle differential is designed in such a way that 
an equal drive torque distribution onto the first and second flange shafts takes place, 
and/or in that particularly for a redistribution taking place with shifted first
transmission gear of the drive torques acting on the left and right vehicle wheels, 
the third or fourth shifting element is closed, whereby the drive torque generated by
the first or second electric machine is allocated into a partial drive torque, which 
is transmitted via the first or second shifting element directly to the first or second 
flange shaft, and into a partial drive torque, which is transmitted via the third or 
fourth shifting element to the axle differential and is allocated there uniformly onto 
the left and right vehicle wheels.  See Figs. 1 and 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that this torque flow is capable of being produced by the structure of the Fickel patent as all the structure is provided to reproduce this claim.
Regarding claim 25, when the second transmission gear is shifted, a differential 
drive takes place, in which the first and second shifting elements are open, and a drive

third and/or fourth shifting element to the axle differential.  See Fig. 2.
Regarding claim 26, for a redistribution taking place when the second
transmission gear is shifted of the drive torques acting on the left and right vehicle 
wheels, the first or second shifting element is closed, whereby the drive torque 
generated by the first or second electric machine, is allocated into apartial torque which is transmitted via the first or second shifting element directly tothe first or second flange shaft, and into a partial torque, which is transmitted via the third or fourth shifting 
element to the axle differential and is allocated there uniformly onto the left and right 
vehicle wheels.  See Figs. 1 and 2 that show this claim is capable of being performed by the structure.
Regarding claim 27, the first and the second electric machine shafts are each 
connected via a first and a second transmission step,in particular spur gear steps, to thefirst and second flange shafts. The term spur gear steps as broadly recited in the claims is interpreted as the planetary gears 9 and 7 that then are connected to the axles.  See Fig. 1.  
The Fickel patent does not explicitly state that the gears are spur gears.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Fickel patent to use a spur gear as this is a known type of gear in the art.
Regarding claim 29, the first and second electric machine shafts are positioned 
in an axially-parallel arrangement to the first and second flange shafts, in which the first
and second electric machines are positioned in a mirror image with respect to a 
vehicle center longitudinal plane, and the electric machine shafts extend toward one

Regarding claim 30, the first and the second transmission steps are arranged 
inside the two electric machines in the vehicle transverse direction, and in that 
an installation space for the third and fourth shifting elements and for the axle
differential is provided in the vehicle transverse direction between the two transmission 
steps.  See Fig. 1.
Regarding claim 35, the electric machines and thefirst and second flange 
shafts are positioned in a coaxial arrangement, in which coaxial arrangement the 
third and fourth shifting elements and the axle differential arearranged between the 
electric machines in the vehicle transverse direction, and in thatthe electric machine 
shafts are embodied as hollow shafts, through which the flange shafts are guided 
toward the vehicle exterior.  See Fig. 1.
Allowable Subject Matter
Claims 28, 31-34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2012/0058858 to Ichikawa et al. teaches a three power source axle.
Chinese Patent No. CN 109017251 to Liu et al. teaches a two motor axle, but lacks a third and fourth clutch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.